IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-10554
                          Summary Calendar



HORACE JEFFERY,

                                         Plaintiff-Appellant,

versus

NFN KEENE; NFN PAUL;
NFN GENTRY; R. MORRELL,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:98-CV-51-X
                       - - - - - - - - - -
                         October 2, 1998

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Horace Jeffery, Texas prisoner # 669340, seeks leave to

proceed in forma pauperis (IFP) in the dismissal as frivolous of

his civil rights claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

By moving for IFP, Jeffery is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.   See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   Because Jeffery has

not demonstrated that he will raise a nonfrivolous issue on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-10554
                                 -2-

appeal, his motion to proceed IFP is DENIED.       See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).    Because the appeal is

frivolous, it is DISMISSED.    5TH CIR. R. 42.2.

     Jeffery is cautioned that any future frivolous appeals or

pleadings filed by him or on his behalf will invite the

imposition of sanctions.    Jeffery should review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     Jeffery has filed several motions, including one for

appointment of counsel.    All of these motions are DENIED.

     IFP DENIED; MOTIONS DENIED; APPEAL DISMISSED; SANCTION

WARNING ISSUED.